Citation Nr: 1604325	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left thumb disability.  

2. Entitlement to service connection for a low back disability.  

3. Entitlement to service connection for a left knee disability.  

4. Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to February 2003, from March 2005 to March 2007, and from September 2008 to February 2010 with additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned.  Additional evidence submitted at the hearing with a waiver of RO initial consideration and a transcript of the hearing are in the Veteran's record.  

The Veteran had also initiated an appeal of a denial of service connection for dry eyes.  A February 2014 rating decision granted service connection for chronic dry eyes, rated 0 percent, effective March 23, 2011.  Consequently, that matter is not before the Board.  

The issues of service connection for a low back disability and for left and right knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.  


FINDING OF FACT

On the record during the October 2015 Board hearing, the Veteran withdrew her appeal seeking service connection for a left thumb disability; there is no allegation of error in fact or law in this matter remaining for appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for a left thumb disability; the Board has no further jurisdiction to consider an appeal in that matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, given the Veteran's expression of intent to withdraw her appeal seeking service connection for a left thumb disability, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(b).  

On the record during the October 2015 Board hearing, the Veteran indicated that she was withdrawing her appeal seeking service connection for a left thumb disability.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to that issue must be dismissed.  


ORDER

The appeal seeking service connection for a left thumb disability is dismissed.  


REMAND

Regarding the claims of service connection for low back and bilateral knee disabilities, the Veteran reports constant low back pain and intermittent pain, stiffness, and weakness of both knees.  She alleges that such disabilities resulted from repetitive use (running, climbing, jumping, lifting, etc.) in service.  Her STRs note complaints of low back pain and bilateral knee pain and stiffness since her deployment to Iraq in 2009.  September 2009 X-rays of the knees found calcification of the quadriceps femoris tendon at its insertion into the patella, and an August 2009 health assessment notes "arthritis of both knees."  On May 2011 VA examination, it was noted that there was no evidence to support a diagnosis for the Veteran's complaints of low back and bilateral knee pain.  During the subsequent Travel Board hearing, the Veteran testified that she receives ongoing VA treatment for knee pain.  April 2012 VA treatment records note that a bone scan revealed osteoporosis of the lumbar spine.  Accordingly, the record suggests there may be pathology underlying the Veteran's low back and bilateral knee complaints, and a remand for another VA examination is necessary.  

Additionally, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for VA to obtain private treatment records from Delaware Valley Orthopedic Associates.  A June 2011 response from Delaware Valley Orthopedic Associates indicates that they are out of business; the record does not reflect any follow-up to that response (i.e., to determine whether the Veteran's treatment records were transferred to another practice, placed in storage, or destroyed), as required.   The record also does not reflect that the Veteran was notified that the records were not obtained.  Further development for the records and notice to the Veteran are necessary.  see 38 C.F.R. § 3.159(e)(1).  

The most recent records of the Veteran's VA treatment in the record are from March 2013.  As any updated records of private or VA evaluations and treatment the Veteran has received for her low back and knees may contain pertinent information, and because VA records are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should (with any necessary authorization from the Veteran) follow-up on the previous attempt to secure records of the Veteran's treatment from Delaware Valley Orthopedic Associates.  It should be determined what became of treatment records held by that practice when it went out of business.  If they were placed in storage, or transferred to another practice, they must be sought.  If the records are not secured, the Veteran must be so notified in accordance with 38 C.F.R. § 3.159(e).  

2. The AOJ should also ask the Veteran to identify the provider(s) of all evaluations and treatment she has received for her low back and bilateral knee disabilities (i.e., those not already in the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include all VA records updated from March 2013 to the present.  

3. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to establish the presence of the claimed knee disabilities and determine the nature and likely etiology of her low back disability and the knee disabilities found.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each low back and knee disability found/shown by the record (to include any chronic knee disability entity underlying the Veteran's complaints of knee pain..   

(b) Please identify the likely etiology of each low back and knee disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as due to repetitive use or overuse therein)?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


